             Case 6:21-cv-02126 Document 1-1 Filed 07/21/21 Page 1 of 3 PageID #: 7




                                   UNITED STATES DISTRICT COURT


                                  WESTERN DISTRICT OF LOUISIANA


                                          LAFAYETTE DIVISION


TIUANA WILLIAMS                                            CIVIL ACTION NO.


VERSUS                                                     DISTRICT JUDGE:


BRINKER LOUISIANA INC. D/B/A                               MAGISTRATE JUDGE:
CHILI’S

*******************************************************************************************


STATE OF LOUISIANA
PARISH OF ORLEANS


                                                 AFFIDAVIT

BEFORE ME, the undersigned authority, appeared


                                         ALEXANDRA E. CELIO


who, after being duly sworn by me did state as follows:


              1.    I am counsel for defendant, Brinker Louisiana, Inc.


              2.    On May 10, 2021, this civil action was filed by Plaintiff, Tiuana Williams (“Plaintiff’),


in the 1 6th Judicial District Court for the Parish of Iberia, State of Louisiana, bearing docket number


137405, Division “B” and captioned “Tiuana Williams v. Brinker Louisiana, Inc. d/b/a Chili*f


(“Petition”).


              3.    Complete diversity exists because, on information and belief, Plaintiff was at the time


of the filing of this action, and still is, a resident and domiciliary of the State of Louisiana; and the


sole defendant, Brinker Louisiana, Inc., is a Virginia corporation whose principle place of business is


in Dallas, Texas.


              4.    In Plaintiffs Petition, it is alleged that on June 3, 2020, Plaintiff was a patron at


Chili’s Bar & Grill restaurant in New Iberia, Louisiana, when she shpped and feU on liquid on the


floor in the restroom. See, Exhibit B, Petition for Damages, ]| 6.

01013010-2                                             1


                                                                                              EXHIBIT
                                                                                              EXHIBIT "A"
                                                                                                      "A"
             Case 6:21-cv-02126 Document 1-1 Filed 07/21/21 Page 2 of 3 PageID #: 8




              5.     On the face of the Petition, Plaintiff does not specify the nature or extent of her


alleged injuries or the treatment necessitated by same and thus do not establish the requisite amount


in controversy. Specifically, in the Petition, Plaintiff generally alleges that as a result of the incident,


she was “seriously injured” and alleges entitlement to general categories of damages, including pain

and suffering, mental anguish, physical disfigurement, physical impairment, medical expenses, loss of


future earning capacity and pre-judgment and post-judgment interest. See Exhibit B, Petition for


Damages,           11, 18.


              6.     On June 22, 2021, the undersigned counsel received medical records from plaintiffs


counsel via email. See Exhibit A, Affidavit of Counsel; see also Exhibit C, 6/22/21                  Email

Correspondence. The medical records evidence plaintiffs emergency room treatment following the


incident in question as well as physical therapy and imaging of her shoulder, knee, hip, lumbar spine,


cervical spine, and brain. She has obtained MRIs of her cervical and lumbar spine, as well as her


brain..


              7.    The email correspondence also includes medical bills demonstrating past medical


expenses of at least §54,393.04. See Exhibit D, Medical Bill Summary. In discussing the potential for


resolution, counsel for Plaintiff suggested that discussions would be appropriate in the range of


$175,000 to $200,000, although no firm offer or demand was advanced. See Exhibit C, 6/22/21


Email Correspondence.


              8.    Defendant was not placed on notice that the amount in controversy exceeds $75,000,


until at least June 22, 2021 , when the undersigned received medical records indicating treatment and


imaging studies for plaintiffs neck, low back, shoulder, and brain. Moreover, the medical billing


received at that time demonstrates past medical expenses of at least $54,393.04. See Exhibit D,


Medical Bill Summary. The medical expenses alone likely place the case within the requisite amount




01013010-2                                            2


                                                                                             EXHIBIT
                                                                                             EXHIBIT "A"
                                                                                                     "A"
             Case 6:21-cv-02126 Document 1-1 Filed 07/21/21 Page 3 of 3 PageID #: 9




in controversy but, when viewed together with the past and ongoing medical treatment and die


proposed settlement range, the jurisdictional threshold is met.


              9.     Together,   the   past and   future   medical   treatment,   past medical expenses, and


Plaintiff s counsel’s proposed settlement range demonstrate that die amount in controversy exceeds


the jurisdictional minimum.


              10.    The foregoing is true and correct to the best of my knowledge.




                                                                           ' ca - .
                                                                       AU
                                                                       ALEXANDRA E. CELIO



SWORN TO AND SUBSCRIBED


BEFORE ME, THIS 21st DAY                  F JULY, 2021.




                    NOT      PUBL C




01013010-2                                                 3


                                                                                                EXHIBIT
                                                                                                EXHIBIT "A"
                                                                                                        "A"
